DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 6, 2022 has been considered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “units of the object oriented information system” (claim 1, line 4; claim 6, lines 7-8), “units of the target system” (claim 19, line 4; claim 20, line 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a rhythmic power unit (claims 1, 6), sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6), motor unit (claims 1, 6), mini motor units (claim 3), mini receptive units (claims 5, 11). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matters are sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6), layered mapping system in time unit (claims 1, 6, 21), layered mapping system in space unit (claims 1, 6, 21). The units are represented as black boxes (e.g., see Fig. 1). There are no corresponding structures for the units that are discussed or shown for performing the functions. The sensory units (111), for example, comprises black boxes 111a, 111b, 111c, and 111d. There are no corresponding structures for the black boxes for performing functions of the sensory units.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no corresponding structures for the units that are discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

	Prior Art Note

Claims 1-21 do not have prior art rejections.
The combination as claimed wherein an object oriented information system and method comprising create (or recognize) one or more received information wave packets using the information of the surrounding environment of the target system and the information within the target system, wherein the plurality of sensory units of the object oriented information system monitor the target system using the received information of the surrounding environment of the target system and the received information within the target system; recognizing a future plan from the recognized one or more future plans with the maximum vitality of the target system, by the processor of the object oriented information system, based on the criteria for each of the one or more future plans; converting the recognized future plan into a plurality of steps in time and space, by the processor of the object oriented information system, and providing the plurality of steps to a motor unit configured for moving the target system (or similar language) (claims 1, 6, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
	With regard to the drawing objections, Applicants argue “all the units shown in
the drawings are readily available in the market. Therefore, the structure of each unit in
the drawings is generic and details about the structure is readily available from the
supplier of each unit. Therefore, the structure of the units is not shown in the drawings.” Discussions of RPU 101, Sensory units 111, DCC 103, CST 106, and CSS 108 are presented.
	Examiner’s position is that “units of the object oriented information system” and “units of the target system” do not provide antecedent basis for either the RPU 101, Sensory units 111, DCC 103, CST 106, or CSS 108. Thus, the “units of the object oriented information system” and “units of the target system” are separate from the RPU 101, Sensory units 111, DCC 103, CST 106, or CSS 108 and are not shown, where the details about the structure of each unit need not be shown. In fact, while the units can be shown as labeled rectangular boxes, the units must be shown (see 37 CFR 1.83(a)) or be removed from the claims.
	With regard to the 35 USC 112 rejections, Applicants argue “applicant has amended the claims to comply with the written description requirement and particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.”
	Examiner’s position is that the claims have not been amended to comply with the written description requirement and particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In fact, the claims have been amended merely to overcome the claim objections. Examiner notes that the claims are further rejected under 35 USC 112(a) as failing to comply with the enabling requirement.
	Applicants further argue an explanation of functions and structure of each unit along with names of manufacturers of each unit has been provided in pages 16-28 of this response.
	Examiner’s position is that to comply with the enabling requirement, the specification (as filed) (not Applicants’ explanation) must describe the claimed subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Please show where support in the specification can be found to disclose corresponding structures (other than black boxes) for the dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6), layered mapping system in time unit (claims 1, 6, 21), layered mapping system in space unit (claims 1, 6, 21).
With regard to 35 USC 112(b), the claims do particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the written description fails to disclose the corresponding structure of the sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6) for performing the claimed functions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skaarup et al. (US 2021/0323669) discloses a system (Fig. 1) comprising a
plurality of sensory units (sensors, paragraph 0026, lines 1-2) that monitor the target 
system using the received information (sensors, paragraph 0026, lines 3-4), recognizing a future plan from the recognized one or more future plans (determining future routes – predefined or generated routes, paragraph 0026, lines 4-6), providing the plurality of steps to follow a moving target (instructing the unmanned vehicle to follow moving target, paragraph 0026, lines 7-11). However, Skaarup et al. does not disclose monitoring the target system using the received information of the surrounding environment of the target system and the received information within the target system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 31, 2022